Citation Nr: 0711253	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-16 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine from September 
1, 2003 through February 24, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine from February 
24, 2005.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to March 
1978 and from March 1983 to August 2003.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which had awarded service connection for degenerative disc 
disease (DDD) of the lumbar spine, and which had been 
assigned a noncompensable disability evaluation effective 
September 1, 2003.  In March 2005, a rating decision awarded 
a 10 percent evaluation from September 1, 2003 and a 20 
percent disability evaluation from February 24, 2005.  

In April 2005, the veteran testified at a personal hearing at 
the RO before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  

In April 2006, the case was remanded for additional 
evidentiary development.  In September 2006, a supplemental 
statement of the case was issued which confirmed and 
continued the evaluations currently assigned to the low back 
DDD.  The case is again before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  From September 1, 2003 through February 24, 2005, the 
veteran's low back disability did not result in moderate loss 
of range of motion; forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or, incapacitating episodes 
due to intervertebral disc syndrome.

2.  From February 24, 2005, the veteran's low back disability 
has not resulted in severe loss of range of motion of the 
lumbar spine; forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; favorable ankylosis of the 
entire thoracolumbar spine; severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion; or, 
incapacitating episodes due to intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation 
greater than 10 percent for the low back DDD have not been 
met for the period prior to February 24, 2005.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.321, Part 4, including §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, DCs 5292, 5293, 5295 (2003), DCs 
5253 to 5243 (2006). 

2.  The schedular criteria for a disability evaluation 
greater than 20 percent for the low back DDD have not been 
met for the period from February 24, 2005, forward.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.321, Part 4, including §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5253 to 5243 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In February 2005 and May 2006 letters, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
He was told what evidence was needed to substantiate his 
claim, to include what evidence and information VA would 
obtain in his behalf and what information and evidence he 
could submit.  He was told to submit any evidence relevant to 
his claim.

The Board finds that the content of the February 2005 and May 
2006 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Subsequently, the September 2006 SSOC was issued, 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In the 
letter mailed in May 2006, the veteran was provided with the 
provisions of the Dingess case.

II.  Factual background

The relevant evidence of record included the report of 
treatment by a private physician in May 2003.  The veteran 
presented with complaints of chronic low back pain, which had 
been worse over the past year.  He reported severe pain in 
the lower lumbosacral junction with pain radiating down both 
legs across the tops of the thighs to the knees.  The pain 
was worse on standing or walking; it would be relieved by 
sitting.  The objective examination noted that there were no 
areas of real point tenderness but that he had some limited 
flexion and extension secondary to pain.  His motor strength 
was 5/5 except for some weakness of the left extensor 
hallucis longus muscles.  The sensory examination showed 
decreased pinprick sensation along the top of both thighs 
with equal and symmetric deep tendon reflexes.  An MRI showed 
diffuse lumbar spondylosis over multiple levels with broad-
based disc protrusions at L2-3, L3-4, L4-5 and L5-S1, with 
L5-S1 having significant neural foraminal narrowing worse on 
the left than on the right.

The veteran was afforded a VA examination in June 2003.  He 
stated that he had constant low back pain that would travel 
into his legs to the top of his knees.  He denied that this 
condition resulted in any incapacitation.  He reported 
difficulty walking, standing, lifting, twisting, and sitting.  
However, he had not lost any time from work.  The objective 
examination found that his posture and gait were within 
normal limits.  His legs lengths were equal and his feet 
showed no abnormal weight bearing.  Forward flexion was to 95 
degrees (normal being 95 degrees); extension was to 15 
degrees (normal being 35 degrees); bilateral lateral flexion 
was to 35 degrees (normal being 40 degrees); and bilateral 
rotation was normal at 40 degrees.  His functioning was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  An X-ray showed moderate 
diffuse lumbar spondylosis along with localized moderate 
degenerative disc space narrowing at L2-3 and L3-4.

A January 28, 2005 MRI showed that the veteran had Grade I 
spondylolisthesis of L5 on S1 with associated moderate to 
severe central canal narrowing and severe bilateral neural 
foraminal stenosis.  There was also edema on the posterior 
aspect of the L4 vertebral body which was consistent with a 
fracture or contusion secondary to trauma, with no loss of 
vertebral body height.  There were also discogenic and 
spondylitic changes elsewhere in the lumbar spine which 
contributed to mild to moderate degrees of central canal and 
neural foraminal stenosis.  

A February 2005 private examination noted the veteran's 
complaints of longstanding low back pain dating back 5 years, 
with onset of leg pain for the past 4 to 5 months.  He 
complained of constant pain that was worse with standing and 
bending and which increased with activity.  The leg pain was 
described as being bilateral and primarily in the S1 
distribution.  He indicated that the L5-S1 segment was the 
primary point of his pain and tenderness.  He had reduced 
range of motion secondary to pain.  

On February 24, 2005, the veteran was afforded a VA 
neurological examination.  The examiner noted that no C-file 
had been available, although the veteran had his records with 
him.  He stated that he continued to have constant pain in 
the low back which went down the backs of the legs to the 
knees bilaterally.  He said that the pain was always there, 
that it never went away.  The pain was mostly achy in nature, 
although it was occasionally sharp.  Bending, twisting, 
climbing, stooping, or lifting more than 50 pounds caused 
flare-ups.  He would have these flare-ups three to four times 
a day.  These episodes would result in additional moderate to 
severe limitation of motion and impairment, although he would 
have no numbness,, weakness, or bowel or bladder symptoms.  
He denied any prolonged periods of incapacitation over the 
past year because of his back, but he did indicate that he 
had gone to the emergency room on three occasions over the 
past year due to his back pain.  The objective examination 
noted that there was some pain on tapping of the L5-S1 
segment and the lumbosacral spine, and the spine was painful 
on motion.  Flexion was to 70 degrees, with pain starting at 
70 degrees (although he noted that he was already in pain 
before attempting flexion).  Repetitive motion decreased 
range of motion due to pain by 5 degrees more.  Extension was 
limited to 25 degrees with pain starting at 20 degrees; 
lateral flexion was to 25 degrees bilaterally with pain 
starting at 20 degrees, with repetitive use causing increased 
pain.  Muscle strength was 5/5 and the sensory examination 
was intact to touch.  Reflexes were brisk, but equal and 
straight leg raises were negative (he did report pain from 
his leg up to the back with straight leg raising).  The 
examiner commented that there did not appear to be any 
evidence of any decreased sensation anywhere.  The impression 
was of degenerative joint disease (DJD) of the lumbosacral 
spine with moderate to severe central canal narrowing and 
severe bilateral neural foraminal stenosis with limitation of 
function because of moderate to severe pain.

A private April 2005 examination noted his primary complaints 
of right leg pain in the L5 distribution.  His low back pain 
and left leg pain seemed to be quite manageable at this 
point.  He had L5-S1 spondylitic spondylolisthesis with 
bilateral L5 foraminal stenosis with a component of central 
stenosis.  

On April 13, 2005, the veteran testified before the 
undersigned at a personal hearing.  He said that he had to 
crawl out of bed in the morning.  He would take his 
medications, but they took awhile to work (they numbed the 
pain).  He worked as an electrical specialist at Lowe's and 
had to move up and down ladders all day.  He said that he had 
only missed 8 to 10 hours of work to go to the doctor.  He 
denied any hospitalizations.  Bending and getting up from a 
standing position worsened the pain.  His range of motion was 
less when he had pain; he would also have leg pain.  

The veteran was reexamined by VA in June 2006.  The examiner 
reviewed the medical  records and the C-file.  He was noted 
to have had a L4-5 laminectomy decompression in August 2005.  
He had done very well since this surgery.  He stated that he 
had resolution of his back symptoms, with only occasional 
pain when he over-did things; on those occasions, he would 
have low back pain without radiation in the legs.  The pain 
would be a dull ache and was not constant; this would occur 
only when he was too active.  His flare-ups would occur if he 
worked a full 8 hour shift, if he lifted anything heavier 
than 25 to 30 pounds or with prolonged bending and squatting.  
His flare-ups would happen about once a week and would last a 
few hours before his medications would take effect.  He 
denied any additional limitation of motion or functional 
impairment during these flare-ups.  There was no numbness or 
weakness.  He had no trouble walking.  There had been no 
prolonged periods of incapacitation in the last year, except 
after his surgery; however, even then he had not been 
bedridden.  The objective examination noted normal gait and 
posture.  The lumbosacral spine was not tender on palpation, 
but he did have pain on movement of the thoracolumbar spine.  
The curvature of the spine was normal.  There was no spasm, 
weakness, or tenderness present.  There were also no postural 
abnormalities and no flexion deformities.  Forward flexion 
was to 60 degrees with pain starting at about 45 degrees and 
continuing to 60 degrees; extension was to 25 degrees with 
pain at 20 degrees and extending up to 25 degrees; and 
lateral flexion was to 23 degrees with pain starting at 20 
degrees.  Repetitive use did cause an increase in pain and 
had a major impact and decreased his range of motion by about 
5 degrees during all ranges of motion.  

The neurological evaluation noted that motor strength was 5/5 
in both lower extremities.  The deep tendon reflexes were 1-
2+ and seemed to be decreased, but seemed to be decreased 
throughout.  The sensory examination was within normal 
limits.  There was no gross evidence of any neurological 
deficit.  Straight leg raises were negative and there was no 
atrophy of the muscles of the lower extremities.  The 
impression was DJD of the thoracolumbar spine and no 
associated neurological or orthopedic deformities.  There was 
no abnormal gait, guarding, spasms, abnormal spinal contour, 
or localized tenderness.  He had DJD status post L5-S1 
fusion.  He had flare-ups but no gross limitation of function 
because of them.  The examiner commented that the veteran did 
have limitation of motion but could not speculate on 
additional limitation of motion during a flare-up.  There was 
no radiculopathy on EMG.

III.  Applicable laws and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 
(2006).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes. Inquiry will be directed to these considerations: (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45 (2006).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2006).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria but, should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent 
it held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).  

The veteran's degenerative disc disease of the lumbar spine 
was originally rated as noncompensable under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292 (2002 & 2003), 
effective September 1, 2003.  In March 2005, a rating action 
was issued which awarded a 10 percent disability evaluation 
from September 1, 2003 through February 24, 2005 and a 20 
percent disability evaluation from February 24, 2005 under 
the criteria of DC 5243 (2003 & 2005).

Prior to September 26, 2003, intervertebral disc syndrome was 
evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumbar spine, a 40 percent evaluation is warranted for 
severe limitation motion.  A 20 percent rating is assigned 
for moderate limitation of motion.  

38 C.F.R. § 4.71a, Diagnostic Codes 5290 through 5292 (2003), 
rated limitation of motion of the spine according to whether 
it was slight, moderate, or severe. The words "slight," 
"moderate," and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  Rather, it is 
the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the veteran for impairment in earning capacity, 
functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometry.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002) (effective prior to 
September 26, 2003).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes; diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100


Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

Initially, it is noted that increased evaluations for the 
time periods in question are not warranted based on 
incapacitating episodes.  There is no indication that the 
veteran has ever suffered from such episodes, which have been 
defined as bed rest prescribed by a physician.  A higher 
disability rating under Diagnostic Code 5293 or 5243 is 
unwarranted for either time period.  Further, there is no 
evidence that the veteran suffers from mild, incomplete 
paralysis of the sciatic or peroneal nerve.  See 38 C.F.R. § 
4.124a, Diagnostic Codes 8520, 8521.  As discussed above, the 
most recent medical evidence of record indicated that the 
veteran had a normal neurological examination, and that there 
is no evidence of radiculopathy.


As to rating the orthopedic manifestations of the veteran's 
lumbar DDD under the general rating formula, the evidence 
does not show that greater than a 10 percent evaluation from 
September 1, 2003 through February 24, 2005 and that greater 
than a 20 percent evaluation from February 24, 2005 are 
warranted.  During the former period of time, there was no 
suggestion moderate loss of range of motion, or that forward 
flexion of the thoracolumbar spine was greater than 30 
degrees but not greater than 60 degrees, or that the combined 
range of motion of the thoracolumbar spine was not greater 
than 120 degrees, or that there were muscle spasms or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, as would be required to warrant a 20 
percent disability evaluation.  In fact, during this time, 
forward flexion was to 95 degrees, which was normal, and his 
posture and gait were both noted to be within normal limits.  
There was also no evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position to support a higher (20 percent) rating 
under Diagnostic Code 5295.

During the latter period of time, the evidence does not show 
severe limitation of motion of the lumbar spine.  There is 
also no indication that forward flexion of the thoracolumbar 
spine is 30 degrees or less or that there is favorable 
ankylosis of the entire thoracolumbar spine, as would be 
required to justify a 40 percent disability evaluation.  The 
veteran had undergone a L5-S1 nerve root decompression in 
August 2005; however, since that surgery he commented that 
his condition had improved markedly.  His forward flexion was 
noted to be to 60 degrees on the June 2006 VA examination and 
there was no evidence that there was any ankylosis of the 
entire thoracolumbar spine.  Further, there was no evidence 
of listing of the whole spine or a positive Goldthwaite's 
sign, which are necessary findings to achieve a 40 percent 
rating under Diagnostic Code 5295.  

Finally, the Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40. The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected low back disability are contemplated in the 10 
percent rating assigned from September 1, 2003 through 
February 24, 2005 and in the 20 percent rating assigned from 
February 24, 2005 by the Board.  There is no indication that 
pain, due to disability of the spine, has caused functional 
loss greater than that contemplated by these evaluations; any 
additional functional impairment is not tantamount to, nor 
does it more nearly reflect, the limitation of motion needed 
to warrant a 20 percent evaluation from September 1, 2003 
through February 24, 2005 or the limitation of motion or the 
ankylosis of the spine required to warrant a 40 percent 
evaluation from February 24, 2005. 38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra. 

Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2006), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The evidence of record indicates that the veteran 
is currently employed by Lowe's and he has stated that he has 
not missed any significant time from work because of his back 
disorder.  In fact, he said that he had only missed 8 to 10 
hours over the past year.  There is also no indication that 
the veteran has been frequently hospitalized for the 
treatment of this disorder.  Therefore, the Board finds no 
exceptional circumstances in this case that would warrant 
referral for consideration of an extraschedular evaluation.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine from September 
1, 2003 through February 24, 2005 is denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine from February 
24, 2005 is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


